         Case 5:11-cr-00036-GAM Document 511 Filed 12/22/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                     :
                                                             :
                                   v.                        :                 CRIMINAL ACTION
                                                             :                 No. 11-36-11
CARIN SHONTEL SEALS                                          :
                                                             :


McHUGH, J.                                                                               December 22, 2020


                                             MEMORANDUM

        This is a motion for compassionate release under 18 U.S.C. § 3582.

        On June 26, 2013, Petitioner Carin Seals was sentenced to 151 months’ imprisonment, and

five years’ supervised release, by the late James Gardner of this Court. See Judgment, ECF 395;

Tr. Sent. Hearing at 68-69. After changes to the U.S. Sentencing Guidelines, Ms. Seals’s sentence

was reduced to 121 months. See ECF 460. She has been in custody dating back to February 22,

2011. See Tr. Sent. Hearing at 55, ECF 442. In January 2011, shortly before being arrested, Ms.

Seals gave birth to her daughter, N.K., who is currently cared for by Ms. Seals’s mother, Dorthea

Alexander. See Mot. for Comp. Rel., ECF 484. 1 In 2019, Ms. Alexander was diagnosed with

pancreatic cancer, and Ms. Seals reports that the cancer has now spread. See Reply Brief at 1. Ms.

Seals and Ms. Alexander both state that Ms. Alexander has become incapacitated and can no longer

care for N.K. See ECF 484; Letter from Ms. Alexander, ECF 508. Accordingly, Ms. Seals now

moves for compassionate release in order to care for her child and for her mother.


1
 Ms. Seals, filing pro se, submitted multiple documents in support of her motion, at ECF 484, 489, 497 and 508.
She also filed a Reply Brief in response to the government’s opposition, which was not filed on ECF but was
emailed to all parties. The Court has considered all filings by Ms. Seals and by the Government in making this
decision.
         Case 5:11-cr-00036-GAM Document 511 Filed 12/22/20 Page 2 of 10




         I am persuaded that adequate grounds for relief has been established, and the motion will

therefore be granted.

    I.       Ms. Seals has established extraordinary and compelling reasons for release

             a. Defining extraordinary and compelling reasons

         Under the First Step Act, courts may “reduce the term of imprisonment” and “may impose

a term of probation or supervised release with or without conditions” upon consideration of factors

in 18 U.S.C. § 3553(a) and a finding that “extraordinary and compelling reasons” warrant

reduction. 18 U.S.C. § 3582(c)(1)(A)(i). 2 Such a reduction must be “consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

         Congress did not define “extraordinary and compelling” reasons when it first authorized

the Bureau of Prisons to allow compassionate release. The United States Sentencing Commission

has defined the term within the U.S. Sentencing Guidelines (U.S.S.G.). U.S. SENT’G GUIDELINES

MANUAL § 1B1.13 (U.S. SENT’G COMM’N 2018). According to the Guidelines, extraordinary and

compelling reasons for compassionate release include “the death or incapacitation of the caregiver

of the defendant’s minor child.” Id. cmt. n.1(C). The Guidelines also include a “catch-all”

provision. Id. cmt. n.1(D) (“As determined by the Director of the Bureau of Prisons, there exists

in the defendant's case an extraordinary and compelling reason other than, or in combination with,

the reasons described in [previous] subdivisions.”).

         Since passage of the First Step Act empowering District Courts to grant compassionate

release in the first sentence, the Guidelines have not been updated.                     A majority of courts

considering the scope of the “catch-all” provision have concluded that it allows courts



2
 Petitioners must exhaust their administrative remedies before filing a motion. See 18 U.S.C. § 3582(c)(1)(A).
Petitioner filed a petition with the Warden on April 13, 2020. ECF 484 at 3. She therefore has exhausted her
administrative remedies. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).
        Case 5:11-cr-00036-GAM Document 511 Filed 12/22/20 Page 3 of 10




independently to determine whether extraordinary and compelling reasons exist. See e.g. United

States v. Adeyemi, 470 F. Supp. 3d 489, 509-510 (E.D. Pa. 2020) (Kearney, J.) (finding that “the

new compassionate release regime mandates concurrent authority between the courts and the

Director of the Bureau of Prisons” and that courts are “not hamstringed because the Sentencing

Commission has failed to update the pertinent guidance” due to lack of quorum); United States v.

Babbitt, No. 18-384, 2020 WL 6153608, at *4 (E.D. Pa. Oct. 21, 2020) (Savage, J.) (“Now, the

courts have the power to grant motions without the BOP’s moving or approving them. To permit

the BOP to define what reasons qualify for compassionate release would essentially give it a

gatekeeping role, one that Congress took from it.”); United States v. Andrews, No. 05-280-02,

2020 WL 4812626, at *3 (E.D. Pa. Aug. 19, 2020) (Robreno, J.) (“Many district courts have now

weighed in on this question and they overwhelmingly conclude that a court can make an

independent determination of what constitutes extraordinary and compelling reasons”); United

States v. Clausen, No. 00-291-2, 2020 WL 4260795, at *5-6 (E.D. Pa. July 24, 2020) (Pappert,

J.); see also United States v. Augustin, No. 00-0004, 2020 WL 6929522, at *3-4 (D.V.I. Nov. 24,

2020) (collecting cases); United States v. Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex. 2019)

(finding that “based on the text, statutory history and structure, and consideration of Congress's

ability to override any of the Commission’s policy statements at any time . . . the Court can

determine whether any extraordinary and compelling reasons other than those delineated in [the

guidelines] warrant granting relief.”) (internal quotations and citations omitted); United States v.

Rodriguez, 424 F. Supp. 3d 674, 681-82 (N.D. Cal. 2019) (explaining that “Congress knew that

the BOP rarely granted compassionate release petitions, and the purpose of the [First Step Act]

was to allow defendants to file motions in district courts directly even after the BOP Director
         Case 5:11-cr-00036-GAM Document 511 Filed 12/22/20 Page 4 of 10




denies their petition” and thus concluding that courts can independently determine whether any

extraordinary and compelling reasons exist other than those delineated in the guidelines).

                On the record here, I conclude that the Guidelines themselves would justify

Petitioner’s release. But even if they did not, I conclude independently that Petitioner is entitled

to relief.

             b. Ms. Alexander’s cancer diagnosis is an extraordinary and compelling reason

        Documents provided by Ms. Seals show that in May 2019 her mother, Ms. Alexander, was

diagnosed with “[u]nresectable stage IIB adenocarcinoma of the pancreas.” ECF 497. Records

from a doctor’s visit in June 2020 report that Ms. Alexander “developed tremors, motor weakness

and worsening neuropathy.” Id. And in Ms. Seals’s Reply brief, she reports that her mother’s

cancer has spread to her stomach, although she has not submitted medical documents to that effect.

See Reply Brief at 1. Officers from the United States Probation Office for the Eastern District of

Pennsylvania performed a “compassionate release investigation” to verify that if released, Ms.

Seals would move in with her mother at the address provided. The officers confirmed this

information and reported that “[i]n addition to living with her mother, [Ms. Seals] will reportedly

act as a caregiver, as Ms. Alexander is currently undergoing cancer treatments and receives

chemotherapy via a tube in her side.”

        Ms. Alexander submitted a letter to this Court stating that she is “not physically capable of

taking care of [her] granddaughter” because she has “stage 4 pancreatic cancer” which necessitates

chemotherapy treatments that leave Ms. Alexander “sick, as well as very weak.” ECF 508.

        Pancreatic cancer is one of the deadliest forms of cancer. When the cancer has spread

outside the pancreas, as Ms. Seals reports it has, survival rates range between three and thirteen
            Case 5:11-cr-00036-GAM Document 511 Filed 12/22/20 Page 5 of 10




percent. See Nat. Cancer Inst., Cancer Stat Facts: Pancreatic Cancer (2020). 3 The overall survival

rate is just ten percent. Id. Ms. Alexander’s doctor’s notes reflect that she has already begun to

experience incapacitating effects from the cancer, and the statistics show that this is sadly only

going to progress over the next several months or years. Ms. Seals has therefore shown that the

caregiver for her minor child is incapacitated.

           The government argues that Ms. Seals must show that she is the only available caregiver

for her daughter, but the cases cited in support relate to a separate section of the Guidelines, one

which requires “the incapacitation of the defendant’s spouse or registered partner when the

defendant would be the only available caregiver for the spouse or registered partner.” See United

States v. Doolittle, No. 19-501, 2020 WL4188160, at *2 (D.N.J. July 21, 2020) (denying motion

for compassionate release where petitioner’s wife had a heart attack); United States v. Collins,

No. 15-10188, 2020 WL 136859, at *4 (D. Kan. Jan. 13, 2020) (denying motion for compassionate

release where petitioner’s husband had deteriorating health but where he was not “incapacitated”).

           In any case, Ms. Seals has shown that other caregivers are not available for her daughter.

Ms. Seals reports that her daughter’s father is currently serving a sixty-month sentence in

Connecticut, is scheduled to be released in August 2022, and that “prior to being incarcerated he

was unable to provide a stable home” for their daughter. ECF 484 at 1. Ms. Seals’s siblings are

unable to provide care: one sister already houses four children and three grandchildren in her “3

bedroom, 1 bath home,” one sister has no stable living arrangements and has pending felony

charges, and her brother is currently incarcerated. Id. at 2. Ms. Seals’s sisters also submitted

letters confirming that they are unable to take care of N.K. See ECF 508. Ms. Seals reports that




3
    Available at https://seer.cancer.gov/statfacts/html/pancreas.html
        Case 5:11-cr-00036-GAM Document 511 Filed 12/22/20 Page 6 of 10




Ms. Alexander has been “the only constant caregiver” in N.K.’s life, ECF 484 at 1, and that “[t]here

is no one else in defendant’s immediate family capable of providing for defendant’s daughter.” Id.

       As the First Step Act is new, there is relatively little case law on this ground for

compassionate release; understandably, the vast majority of motions under this statute seem to

have been related to the COVID-19 pandemic. Nonetheless, decisions from other courts are

consistent with my ruling here. When it can be shown that family members, including minor

children, are in dire need of a defendant’s caregiving, and other family members are afflicted by

incapacitating, life-threatening illnesses, courts have granted release. See, e.g., United States v.

Kesoyan, No. 2:15-236, 2020 WL 2039028, at *6 (E.D. Ca. Apr. 28, 2020) (granting motion where

adult son was disabled and other family member caretakers had become incapacitated through

sickness and substance abuse); United States v. England, No. 18-61, 2020 WL 4004477, at *3 (D.

Mont. July 15, 2020) (granting release where grandparents’ ability to care for infant was impacted

by child’s special health needs and grandparents’ financial difficulties); United States v. Kataev,

No. 16-763-05, 2020 WL 1862685, at *3 (S.D.N.Y. Apr. 14, 2020) (granting release where child

had cerebral palsy and leukemia, and child’s mother was unable to provide care); United States v.

Vargas, No. 88-325, 2020 WL 6886646, at *7 (S.D.N.Y. Nov. 24, 2020) (“Freed from the

unyielding constraints of the Sentencing Commission’s guidance, the Court credits [defendant’s]

wish to assist in the care of his sick mother in its assessment of extraordinary and compelling

reasons.”).

       Where relief has been denied, it is typically where a caregiver is inconvenienced by the

defendant’s incarceration, or is somewhat sick, but not incapacitated. See, e.g. United States v.

Cruz-Rivera, No. 11-43, 2020 WL 5993352, at *5 (E.D. Pa. Oct. 9, 2020) (Slomsky, J.) (denying

motion where defendant’s wife had diabetes and breast cancer but had not shown she was
         Case 5:11-cr-00036-GAM Document 511 Filed 12/22/20 Page 7 of 10




incapacitated by these conditions); United States v. Nunez, No. 2:13-00015, 2020 WL 5203429,

at *2 (E.D. Ca. Sep. 1, 2020) (denying release where the caregiver suffered from diabetes,

insomnia and hypertension but where there was no evidence as to incapacitation and where

defendant’s brother was cited in presentence report as a possible caregiver); United States v.

Peuse, No. 17-00598, 2020 WL 5076356, at *5 (N.D. Ca. Aug. 24, 2020) (denying release where

wife experienced vertigo and dizziness but was not otherwise incapacitated).

         I find that Ms. Seals has shown that the caregiver for her minor child has become

incapacitated and thus has established extraordinary and compelling reasons under the Guidelines.

See U.S. SENT’G GUIDELINES MANUAL § 1B1.13 cmt. n.1(C). And even if she were not eligible

under the literal terms of the Guidelines, under the authority granted by the First Step Act, Babbitt,

2020 WL 6153608, at *4, I find that she has established “an extraordinary and compelling reason

other than, or in combination with” the relevant Guideline factors. Id. cmt. n.1(D).

   II.      Other Factors Weigh in Favor of Release

         I have also considered other relevant statutory factors in granting this motion. The First

Step Act mandates that I consider “the factors set forth in section 3553(a) to the extent they are

applicable.” 18 U.S.C. § 3582. Those factors include “the nature and circumstances of the offense

and the history and characteristics of the defendant,” “the need for the sentence imposed,” “the

need to avoid unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct.” 18 U.S.C. § 3553(a).

         For release motions filed by the BOP, the Sentencing Guidelines require courts to consider

both whether there are extraordinary and compelling reasons for release and whether the defendant

is “a danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” U.S. SENT’G GUIDELINES MANUAL § 1B1.13. Although the Guidelines have not been
         Case 5:11-cr-00036-GAM Document 511 Filed 12/22/20 Page 8 of 10




revised since the First Step Act, judges have routinely evaluated these same factors in motions

brought directly by defendants. The section 3142(g) factors include “the nature and circumstances

of the offense,” “the history and characteristics of the person,” and “the nature and seriousness of

the danger to any person or the community that would be posed by the person’s release.” 18 U.S.C.

§3142(g)(1)-(4).

        The crime to which Ms. Seals pleaded guilty is a serious one. She participated in a drug

trafficking organization by providing transportation for dealers in picking up large quantities of

crack cocaine and powder cocaine. Tr. at 72. Some of this conduct occurred while Ms. Seals was

already released after having pled guilty to bank fraud in the United States District Court for the

District of Delaware. Tr. at 75. Although there was no specific victim of Ms. Seals’s trafficking

crime, she knew better than many the devastating impact of drugs on a community, having grown

up with parents who struggled with addiction, and having battled with addiction herself. Tr. at 74;

77.

        The severity of Ms. Seals’s sentence reflects the seriousness of her crime. But Ms. Seals

has now served more than 75% of her sentence, and, by one measure more than that, as explained

below. Ms. Seals has presented substantial evidence of her rehabilitation, including records from

some of the many programs she completed in prison. See ECF 484. She participated in a Parenting

Class, the “Assert Yourself” course, 4 the “Foundation” program, 5 the “Trauma in Life” course, the



4
 The BOP describes this eight-week course as a “CBI [Cognitive Behavioral Intervention] and psychoeducational
program that teaches women to be assertive.” See Evidence-based Recidivism Reduction (EBRR) Programs and
Productive Activities (PA), U.S. Department of Justice, Bureau of Prisons
(https://www.bop.gov/inmates/fsa/docs/ebrr_programs.pdf)

5
 The “Foundation” program is described by the Bureau of Prisons as a ten-session “[r]eentry focused goal setting
program for women.” See Evidence-based Recidivism Reduction (EBRR) Programs and Productive Activities (PA),
U.S. Department of Justice, Bureau of Prisons (https://www.bop.gov/inmates/fsa/docs/ebrr_programs.pdf)
         Case 5:11-cr-00036-GAM Document 511 Filed 12/22/20 Page 9 of 10




“Women’s Relationships” course, 6 and various vocational courses. Id. Ms. Seals reports that she

took courses in Finance, Life Skills, and Wellness, and that she earned her license in Fork Lift

operation. See Reply Brief at 4. Ms. Seals also reports she participated in the nonresidential drug

program and in drug education. Id.

        In granting the BOP the power to consider compassionate release, Congress specifically

provided that “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and

compelling reason,” 28 U.S.C. § 994(t), a limitation that the Commission incorporated into its

commentary on the Guidelines. § 1B1.13 cmt.3. But for practical purposes, in determining

whether a defendant poses a danger, their progress toward rehabilitation is an important

consideration. Here, Ms. Seals’s efforts carry significant weight.

        I also attach significance to Judge Gardner’s intentions at sentencing. He recommended

that Ms. Seals receive credit for the time she spent in detention between February 2011and June

2013.    ECF 395; Tr. at 60.           According to Petitioner, the BOP declined to adopt that

recommendation. Reply Brief at 4. Judge Gardner further set forth his calculation of the total

additional time Ms. Seals would be incarcerated after June 2013 as “eight years and three months.”

Tr. at 86. Judge Gardner then further reduced Ms. Seals’s sentence by thirty months, in accordance

with changes to the Guidelines. See ECF 460. At sentencing, Judge Gardner also recommended

that Ms. Seals be accepted to participate in the Residential Drug Abuse Program (RDAP), for

which she would likely earn additional credits against her sentence. 7 Tr. at 94-95.               Ms. Seals

reports that she was accepted for the program in August 2016, and should have been enrolled last


6
 The BOP describes the “Women’s Relationships” course as a five session program “[t]eaching women about
healthy interpersonal dynamics,” which addresses “Antisocial Peers, Cognitions, Family/Parenting.” See
(https://www.bop.gov/inmates/fsa/docs/ebrr_programs.pdf)

7
 As described by the BOP, “RDAP is the Bureau’s most intensive treatment program” that involves Cognitive
Behavioral Therapy and is typically nine months in duration.
https://www.bop.gov/inmates/custody_and_care/substance_abuse_treatment.jsp
       Case 5:11-cr-00036-GAM Document 511 Filed 12/22/20 Page 10 of 10




year, but due to COVID-19 the program has been cancelled. See Reply Brief at 4. By Petitioner’s

calculation, she also would have been eligible for “a year halfway house/ home confinement which

would push her [release] date up to 2021.” Id. In sum, the Judge who accepted Ms. Seals’s guilty

plea, who sentenced Ms. Seals, and who knew her case best, anticipated her release within a few

months of this motion, which counts strongly in her favor.

       The Probation Office has verified Ms. Seals’s proposed residence upon release. They

confirmed that she will live with her mother, Ms. Alexander, and daughter, N.K., at the address

provided. They note that “[i]nspection showed the residence to be free from any potential hazards,

firearms, etc., and is suitable for supervision purposes.” And, as discussed above, they note Ms.

Alexander’s incapacitation due to her cancer treatment.

       I conclude that Ms. Seals is not a danger to the community, and after examining the factors

enumerated in 18 U.S.C. § 3553, 18 U.S.C. § 3142(g), and 18 U.S.C. § 3582, I find that Ms. Seals

has met her burden to show that her motion for compassionate release should be granted. An

appropriate order follows.



                                                             /s/ Gerald Austin McHugh
                                                             United States District Judge
